Title: [Diary entry: 31 January 1787]
From: Washington, George
To: 

Wednesday 31st. Mercury at 32 in the Morng.—48 at Noon and 40 at Night. Wind at No. West and pretty fresh early in the Morning, but decreased as the Sun rose and became quite calm & a little lowering towards Night. Accompanied by Colo. Lee I rode to the Ferry, Frenchs Dogue run and Muddy hole Plantations and also to my Mill & the Ditches. At Dogue run the Women were altering the Meadow fences and at Muddy hole finding the Ditch too small I ordered it to be made 4 feet wide. Being in a Sandy soil the ditching here was perfectly dry, but where James Lawson & Boston were ditching at French’s in Clayey ground it was very wet and disagreeable. Mr. Fendall returned from Maryld. to dinner.